DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the message" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 44-45 recite the limitation "the message" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 46-47 recite the limitation “the indication” in line 1 and "the message" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 appears to be a duplicate claim of claim 46.  Claim 47 and claim 46 recite the same limitations and have the same dependency.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31,36-38,44,45, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz (US 20170280481) in view of Amuru (US 20180324850).
Re claim 31:
Stern-Berkowitz discloses determining a transmission power with which the UE is to transmit a random access preamble while operating within a certain coverage enhancement level, wherein the transmission power is determined as a function of (Para.[0069]  The WTRU may transmit a physical random access channel (PRACH) preamble sequence at a power P.sub.PRACH, which may be based on configured parameters and/or measurements, and the WTRU may transmit the preamble using a time-frequency resource or resources and Para.[0101]  The WTRU may transmit the preamble with repetitions, for example, when the WTRU is in CE mode, using CE, and/or using a CE level): 
a target receive power with which the random access preamble transmission is targeted to be received by a network node, and a path loss between the UE and the network node (Para.[0124]  The configured parameters, which may be provided or configured by the eNB, may ); 
transmitting the random access preamble using the determined transmission power while operating within the certain coverage enhancement level (Para.[0101]  The WTRU may transmit the preamble with repetitions, for example, when the WTRU is in CE mode, using CE, and/or using a CE level); 
determining another transmission power with which the UE is to transmit a connection request in the random access procedure, (Para.[0203]  A random access response (RAR) may include one or more parameters that the WTRU may use to determine the value of f.sub.c(0) and/or its UL power setting for one or more channels, e.g., for PUSCH. A UL transmission, e.g., the first UL transmission, that a WTRU may make, e.g., on a PUSCH, following PRACH preamble transmission may be message 3 of the RA procedure, which may be or may include an RRC connection (e.g., RRC connection establishment) request); and 
transmitting the connection request using the determined other transmission power (Para.[0196]  RA message 3, which may be in response to an RAR and/or which may include an RRC connection request message).
Stern-Berkowitz does not explicitly disclose wherein the other transmission power is determined as a function of the target receive power with which the random access preamble transmission was targeted to be received.
Amuru discloses wherein the other transmission power is determined as a function of the target receive power with which the random access preamble transmission was targeted to be received (Para.[0234]  RACH message 3 power control: The RACH message 3 is sent using the preamble Msg3" signalled from system information and Para.[0235]  The RACH Message 3 power control is similar to PUSCH power control which is given for LTE as below for subframe i: 
PPUSCH,c(i)=min {Pcmax,c(i), 10 log10(MPUSCH,c(i)) + PO—PUSCH,c(j) x PLc- + ΔTF,c(i)+fc(i)}[dBm]  
where j=2 is used for PUSCH transmissions of the Msg3. Here, PO_PUSCH=POPRE + Δpreamble Msg3 where POPRE is preamble Initial Received Target Power. Both preamble Initial Received Target Power (the initial preamble power) and Δpreamble Msg3 (the offset between the preamble and Msg3) are given by higher layers).
Stern-Berkowitz and Amuru are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stern-Berkowitz to include determining a transmission power as a function of  as taught by Amuru in order to transmit at a power to reduce interference (Amuru Para.[0233]).
Re claim 36:
Stern-Berkowitz discloses selecting to transmit a random access transmission using the certain coverage enhancement level responsive to random access having failed using a different coverage enhancement level than the certain coverage enhancement level (Para.[0289]  The WTRU may begin with a starting CE level, and may transmit a preamble using that level (e.g., with the repetitions corresponding to that level). If the WTRU does not successfully receive an RAR, the WTRU may try again using a higher (e.g., next higher) CE level. The WTRU may try at ).
Re claim 37:
Stern-Berkowitz discloses wherein the different coverage enhancement level is associated with fewer transmission repetitions and/or a lower transmission power relative than the certain coverage enhancement level (Para.[0007]  The device may determine a number of repetitions of the RAR to transmit based on the CE level or CE mode).
Stern-Berkowitz does not explicitly disclose fewer repetitions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a lower CE level has fewer repetitions and thus changing the CE level will change the number of repetitions.
Re claim 38:
Stern-Berkowitz discloses wherein the different coverage enhancement level is associated with a greater number of transmission repetitions and/or a higher transmission power relative than the certain coverage enhancement level (Para.[0007]  The device may determine a number of repetitions of the RAR to transmit based on the CE level or CE mode).
Stern-Berkowitz does not explicitly disclose fewer repetitions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a higher CE level has a greater number of repetitions and thus changing the CE level will change the number of repetitions.
Re claim 44:
Stern-Berkowitz discloses wherein the message is a random access message (Para.[0196]  RA message 3, which may be in response to an RAR and/or which may include an RRC connection request message).
Re claim 45:
Stern-Berkowitz discloses wherein the message is a radio resource control (RRC) message (Para.[0196]  RA message 3, which may be in response to an RAR and/or which may include an RRC connection request message).
Re claim 48:
	Claim 48 is rejected on the same grounds of rejection set forth in claim 31. Stern-Berkowitz further discloses processing circuitry and memory (Fig.1B).

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz in view of Amuru as applied to claim 31 above, and further in view of Koskinen (US 20190174434).
Re claim 32:
As discussed above, Stern-Berkowitz in view of Amuru discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the target receive power is a function of a configured UE transmission power minus at least a path loss threshold for operating within with the certain coverage enhancement level.
Koskinen discloses wherein the target receive power is a function of a configured UE transmission power minus at least a path loss threshold for operating within with the certain coverage enhancement level (Para.[0175]  In accordance with the example embodiments as described in the paragraph above, for a case the transmit power is lower than the target, the offset of the at least one reference signal received power threshold comprises a positive offset, and for a case the transmit power is higher than the target, the offset of the at least one reference signal received power threshold comprises a negative offset and Para.[0115-117] shows CE level thresholds).

Stern-Berkowitz and Koskinen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stern-Berkowitz to include an offset parameter as taught by Koskinen in order to optimize power for random access (Koskinen Para.[0001]).
Re claim 33:
As discussed above, Stern-Berkowitz in view of Amuru discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the target receive power is a function of a configured UE transmission power minus at least the path loss threshold for operating within the certain coverage enhancement level and a defined shift.
Koskinen discloses wherein the target receive power is a function of a configured UE transmission power minus at least the path loss threshold for operating within the certain coverage enhancement level and a defined shift (Para.[0175]  In accordance with the example embodiments as described in the paragraph above, for a case the transmit power is lower than the target, the offset of the at least one reference signal received power threshold comprises a positive offset, and for a case the transmit power is higher than the target, the offset of the at least one reference signal received power threshold comprises a negative offset and Para.[0115-117] shows CE level thresholds).
(Para.[0041]  `A` may be a predetermined value or a value given from a network, or may be a value determined based on P_low and/or a measurement value. The value A may be additionally applied to all of the values Y calculated in (1), (2), and (3) above – where Y is an offset).  
Stern-Berkowitz and Koskinen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stern-Berkowitz to include an offset parameter as taught by Koskinen in order to optimize power for random access (Koskinen Para.[0001]).
Re claim 34:
As discussed above, Stern-Berkowitz in view of Amuru and Koskinen discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose receiving signaling indicating the defined shift.
Koskinen discloses receiving signaling indicating the defined shift (Para.[0165]  In accordance with the example embodiments a threshold can be set for any of the CE levels, CE level thresholds, and/or RSRP levels. Further, any of these thresholds or values associated with the operations in accordance with the example embodiments may be known by a network device, or may be determined by the network device during or in advance of the CE level operations as described herein. Further, any of these thresholds or values associated with the ).
Stern-Berkowitz and Koskinen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stern-Berkowitz to include receiving an indication of a defined shift as taught by Koskinen in order to optimize power for random access (Koskinen Para.[0001]).
Re claim 35:
As discussed above, Stern-Berkowitz in view of Amuru and Koskinen discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the defined shift is associated with the certain coverage enhancement level.
Koskinen discloses wherein the defined shift is associated with the certain coverage enhancement level (Para.[0165]  In accordance with the example embodiments a threshold can be set for any of the CE levels, CE level thresholds, and/or RSRP levels. Further, any of these thresholds or values associated with the operations in accordance with the example embodiments may be known by a network device, or may be determined by the network device during or in advance of the CE level operations as described herein. Further, any of these thresholds or values associated with the operations may be provided to the network device via signaling, such as unicast or broadcast signaling).
Stern-Berkowitz and Koskinen are analogous because they both pertain to data communications.
(Koskinen Para.[0001]).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz in view of Amuru and Koskinen as applied to claim 32 above, and further in view of Li (US 20150016312).
Re claim 39:
As discussed above, Stern-Berkowitz in view of Amuru and Koskinen discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the target receive power is a function of a configured UE transmission power minus at least a path loss threshold for operating within with the certain coverage enhancement level.
Li discloses selecting to transmit a random access transmission using the certain coverage enhancement level even though the path loss experienced by the UE is lower than the path loss threshold for operating within the certain coverage enhancement level (Para.[0120]  then, if PLc is not larger than PLTh, UE 114 uses a conventional method to transmit a RA preamble)Koskinen does not use the term “path loss threshold”; however the offset parameter is equivalent to the “path loss threshold” because the offset parameter is used to adjust the transmit power to a desired target receive power and is associated with the CE level threshold.  Therefore the offset parameter Koskinen reads on the limitation as claimed.  
Stern-Berkowitz and Li are analogous because they both pertain to data communications.
(Li Para.[0004]).

Claims 40-42,46, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz in view of Amuru as applied to claim 31 above, and further in view of Vajapeyam (US 20160295609).
Re claim 40:
As discussed above, Stern-Berkowitz in view of Amuru discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the random access preamble transmission comprises a set of random access preambles that indicate that random access preamble transmission failed using a different coverage enhancement level than the certain coverage enhancement level.
Vajapeyam discloses wherein the random access preamble transmission comprises a set of random access preambles that indicate that random access preamble transmission failed using a different coverage enhancement level than the certain coverage enhancement level (Para.[0081]  For an ongoing RACH procedure, if UE 115-a increases the PRACH CE level due to a previous PRACH failure and Para.[0097]  For example, a UE 115 may indicate to a base station 105 may transmit a preamble using one CE level configuration (e.g., using either UL CE 1 resources 310-a or UL CE 2 resources 315-a) and may indicate a desired DL CE level by selecting a preamble from a group associated with that particular DL CE level).

Stern-Berkowitz and Vajapeyam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stern-Berkowitz to include preambles indicating a CEL failure as a function of  as taught by Vajapeyum in order to increase the reliability of messages (Vajapeyum Para.[0233]).
Re claim 41:
As discussed above, Stern-Berkowitz in view of Amuru discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the different coverage enhancement level is associated with fewer transmission repetitions and/or a lower transmission power relative than the certain coverage enhancement level.
Vajapeyam discloses wherein the different coverage enhancement level is associated with fewer transmission repetitions and/or a lower transmission power relative than the certain coverage enhancement level (Para.[0081]  For an ongoing RACH procedure, if UE 115-a increases the PRACH CE level due to a previous PRACH failure and Para.[0061]  For example, a first CE level may correspond to a 5 dB increase in a signal, a second CE level may correspond to a 10 dB increase, and so forth. The increased signal at each CE level may be achieved, for ).
Vajapeyam does not explicitly state the different CEL is associated with fewer repetition or power. As shown above, Vajapeyam discloses increasing the CE level after a failure and an increased CE level corresponding to an increased number of repetitions and transmission power. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the previous CE Level would have fewer repetitions or power.
Stern-Berkowitz and Vajapeyam are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stern-Berkowitz to include fewer repetitions for a CEL as taught by Vajapeyum in order to increase the reliability of messages (Vajapeyum Para.[0233]).
Re claim 42:
As discussed above, Stern-Berkowitz in view of Amuru discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the set of random access preambles further indicates the certain coverage enhancement level.
Vajapeyam discloses wherein the set of random access preambles further indicates the certain coverage enhancement level (and Para.[0097]  For example, a UE 115 may indicate to a base station 105 may transmit a preamble using one CE level configuration (e.g., using either UL CE 1 resources 310-a or UL CE 2 resources 315-a) and may indicate a desired DL CE level by selecting a preamble from a group associated with that particular DL CE level).
Stern-Berkowitz and Vajapeyam are analogous because they both pertain to data communications.
(Vajapeyum Para.[0233]).
Re claim 46:
As discussed above, Stern-Berkowitz in view of Amuru and Vajapeyam discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the indication is presented via an encoding format utilized for the message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an encoding format to present an indication to use a well-known type of indicator.  Different formats commonly indicate different device capabilities, allocations, and other communication related information.
Re claim 47:
As discussed above, Stern-Berkowitz in view of Amuru and Vajapeyam discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the indication is presented via an encoding format utilized for the message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an encoding format to present an indication to use a well-known type of indicator.  Different formats commonly indicate different device capabilities, allocations, and other communication related information.


Claims 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz in view of Amuru and Vajapeyam as applied to claim 31 above, and further in view of Fasil Abdul (US 20180176847).
Re claim 43:
As discussed above, Stern-Berkowitz in view of Amuru and Vajapeyam discloses the limitations of the parent claim.
Stern-Berkowitz does not explicitly disclose wherein the indication is included in a data volume and power headroom (DPR) media access control (MAC) control element, a different MAC control element, a reused MAC control element, a logical channel ID control element, and/or one or more reserved bits in the message or another uplink message.
Fasil Abdul discloses wherein the indication is included in a data volume and power headroom (DPR) media access control (MAC) control element, a different MAC control element, a reused MAC control element, a logical channel ID control element, and/or one or more reserved bits in the message or another uplink message (Para.[0116]  In an embodiment, since the UL control channel is available to the BL UE 102 when in the RRC connected state, the CE level change may be communicated to the eNB 104 through a MTC sub-band specific PUCCH periodically. In an embodiment, the new PUCCH format as shown below in Table-2 is introduced for the indicating the change in the CE level and this may be a 2 bit indication where 00 indicates normal coverage, 01 indicates CE level-1, 10 indicates the CE level-2 and 11 indicates the CE level-3).
Stern-Berkowitz and Fasil Abdul are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stern-Berkowitz to include indicating using bits in an (Fasil Abdul Para.[0024]).

Claim 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (US 20190222969).
Re claim 49:
Fujishiro discloses receiving signaling from a User Equipment (UE) indicating (Fig.13 ref. S105 CE Level Notification); and 
determining, based on the received signaling, a repetition level, a power level, and/or one or more parameters to be utilized for computing the power level to be used by the UE for transmission of a random access message (Fig.13 ref. S106 Determine Repetition Count and MCS and Para.[0135]  In step S106, the eNB 200 decides the repetition count and/or the MCS applied to the MBMS service distributed by the SC-PTM, based on the grasped CE level).
Fujishiro does not explicitly state indicating ramping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an indication of a CE Level also indicates ramping of a CE Level when the CE Level is being increased.
Re claim 50:
	Claim 50 is rejected on the same grounds of rejection set forth in claim 1.  Fujishiro further discloses processing circuitry and memory (Fig. 4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471